ITEMID: 001-77704
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KLUSHINA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Ms Anna Ivanovna Klushina, is a Russian national who was born in 1949 and lives in the village of Fastovetskaya, the Krasnodar Region. She was represented before the Court by Mr K. Ilyin, a lawyer practising in Tikhoretsk, the Krasnodar Region. The respondent Government were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant suffers from cerebral paralysis and has a disability of the second category.
In 2002 she sued a local welfare authority in connection with the latter’s refusal to pay her annual compensation in respect of her transport expenses.
On 16 January 2003 the Tikhoretsk Town Court of the Krasnodar Region (“the Town Court”) granted the applicant’s claim and ordered the welfare authority to pay her a compensation. The court did not specify the amount of the compensation. This judgment was not appealed against and entered into force on 27 January 2003.
On 20 March 2003 enforcement proceedings commenced.
On 6 August 2004, in reply to the applicant’s query, the bailiffs informed her that they were unable to enforce the judgment of 16 January 2003, since the debtor had insufficient funds.
On 21 August 2004 the applicant lodged a court complaint against the bailiffs for their failure to enforce the judgment in her favour.
On 7 October 2004 the Town Court confirmed the applicant’s entitlement to the compensation of her transport expenses in the amount of 2,189 Russian roubles (RUR) per year and ordered the bailiffs to enforce the judgment of 16 January 2003 within 30 days from the date on which the present judgment would become final. It does not appear that any appeal was lodged against the judgment of 7 October 2004.
On 5 April 2005, upon the applicant’s request for clarification of the judgment of 16 January 2003, the Town Court ruled that the applicant was eligible for compensation of her transport expenses in the amount of RUR 2,189 per year for the period of six years, and therefore the defendant authority was under obligation to pay her a total sum of RUR 13,134. This decision was upheld on appeal by the Krasnodar Regional Court on 19 May 2005.
On 3 December 2005 the judgment of 16 January 2003, as interpreted by decision of 5 April 2005, was paid in full.
On an unspecified date the applicant instituted proceedings against the welfare authority, seeking RUR 5,083 as compensation for inflation losses sustained by her between 16 January 2003, when the judgment in her favour had been given, and 3 December 2005, when it had been enforced.
By decision of 16 March 2006 the Town Court granted the applicant’s claims in full and awarded her the requested amount as well as RUR 100 in respect of court expenses. The decision was not appealed against and became final ten days later.
On 16 May 2006 the sum of RUR 5,183 was transferred to the applicant’s bank account.
Section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997 provides that a bailiff’s order on the institution of enforcement proceedings must fix a time-limit for the defendant’s voluntary compliance with a writ of execution. The time-limit may not exceed five days. The bailiff must also warn the defendant that coercive action will follow, should the defendant fail to comply with the time-limit.
Under Section 13 of the Law, the enforcement proceedings should be completed within two months of the receipt of the writ of enforcement by the bailiff.
